DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 5-11, 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Manczak et al. (Pub. No. US2009/0089815)
As per claim 5, Manczak discloses a computer-implemented method comprising: 
locating, by a second driver (paragraph 33, a control or driver domain), an interface (paragraph 37, network input/output interface) associated with a first driver(fig.1, 120); 
opening, by the second driver, a handle (fig.1, 108) to the interface; 
sending, by the second driver, a verification message to the first driver via the handle, (paragraph 28, issue commands) wherein the verification message indicates comprising at least one of (paragraphs 30-34 & 40, the system calls for the type of guest domain operating system or types of devices may be identified.) 
 receiving, by the second driver and from the first driver via the handle, a confirmation message associated with the verification message. (paragraph 40, receive the system calls based on the type of operating system.)

As per claim 6, Manczak discloses wherein the locating comprises comprising: determining, by the second driver, that the interface is not available; and in response to determining that the interface is not available, subsequently, awaiting availability of the interface. (paragraph 43, notifying the guest domain operating system may include specifying the corresponding entry point.)

As per claim 7, Manczak discloses wherein the awaiting comprises comprising at least one of:
awaiting, in a user mode, a notification from an operating system indicating that the interface is available. WM DEVICECHANGE message; or awaiting, in a kernel mode, a call to a registered notification callback. (paragraph 43, notifying the guest domain operating system may include specifying the corresponding entry point or operation that the guest domain operating system is to perform when a specific system call for the device driver is requested.)

As per claim 8, Manczak discloses wherein the verification message is sent by an interaction thread and the awaiting comprises at least, in a kernel mode:
spawning a notification thread; in the interaction thread, waiting for a synchronization signal; (paragraph 37, simultaneously communicate with more than one guest domain.)
registering a notification callback to be executed in the notification thread when the interface becomes available; and. (paragraph 44, store the corresponding entry point or operation that the guest domain operating system is to perform when a specific system call for the device driver is requested.)
subsequently, providing, by the notification callback, the synchronization signal. (paragraph 43, notifying the guest domain operating system may include specifying the corresponding entry point or operation that the guest domain operating system is to perform when a specific system call for the device driver is requested.)

As per claim 9, Manczak discloses wherein: the locating is performed by an interaction thread, (paragraph 39, Obtaining information about the guest domain operating system may be performed)
the interaction thread runs in a mode selected from a group consisting of a user mode and a kernel mode and the locating comprises enumerating active device instances associated with a predetermined interface identifier at least partly by calling an enumeration routine associated with the mode of the interaction thread. (paragraph 43, notifying the guest domain operating system may include specifying the corresponding entry point or operation that the guest domain operating system is to perform when a specific system call for the device driver is requested.)

As per claim 10, Manczak discloses the computer-implemented method further comprising, after the opening and before the sending:
retrieving a persistent property associated with the interface, the persistent property selected from the group consisting of an interface version and an interface type; and (paragraph 43, notifying the guest domain operating system may include specifying the corresponding entry point or operation that the guest domain operating system is to perform when a specific system call for the device driver is requested.)
(paragraphs 30-34 & 40, the system calls for the type of guest domain operating system or types of devices may be identified.)

As per claim 11, Manczak discloses wherein the interface supports an input/output control (ioctl) operation, and (paragraph 37, a network card that provides a network input/output interface and provides multiple independent connections.)
the method further comprises sending the verification message is sent via the ioctl operation. (paragraphs 30-34 & 40, the system calls for the type of guest domain operating system or types of devices may be identified.)

As per claim 13, Manczak discloses the computer-implemented method further comprising:
opening a system-local communications interface using a predetermined name of the system-local communications interface,; and(paragraph 43, notifying the guest domain operating system may include specifying the corresponding entry point or operation that the guest domain operating system is to perform when a specific system call for the device driver is requested.)
wherein sending the verification message is sent via the system-local communications interface. (paragraphs 30-34 & 40, the system calls for the type of guest domain operating system or types of devices may be identified.)

CLAIMS OBJECTION
3.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
4.	Claims 1-4 & 14-21 are allowable.  
The following is an examiner's statement of reasons for allowance:
As per claims 1 and 14,  Applicant' s claimed invention is deemed allowable over the prior arts of record as the prior art fails to teach or suggest “wherein the first processor-executable instructions are executable by the at least one processing unit to cause the at least one processing unit to perform first operations, associated with a first driver, comprising: instantiating an interface associated with communications between the first driver and a second driver, wherein the interface is associated with a service routine that is configured to be invoked based on a message being sent across the interface;” in combination with other limitations as recited in independent claims and further in view of the specification and Applicant’s arguments. As per Abgrall's reference (Pub. No. US2003/0037237) discloses only an operating system driver calls the security BIOS interface routines to get security service provided by the low level BIOS and whereas Manczak’s reference (Pub. No. US2009/0089815) also discloses only The hypervisor may be configured to obtain a first device driver for the device, install the first device driver into memory allocated to the guest domain, and notify the operating system of the first device driver after installing the device driver, wherein the operating system communicates with the device using the first device driver but do not discloses as Applicant’s recited claims, thus the prior arts do not teach the invention as claimed.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Kawamura [Pub. No. US2015/0074301] discloses preliminarily storing correspondence relation information that correlates an operating system type operating in the higher-order system, a host bus adaptor type, and a driver type of the host bus adaptor. 
	Metz [US Patent No. US8582139] discloses arrangements enable the maintenance of driver settings when upgrading from an old driver having a first name to a new driver having a second different name.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184